Title: To Alexander Hamilton from James McHenry, 5 May 1800
From: McHenry, James
To: Hamilton, Alexander



private
War Department5 May 1800
Dear Sir
I enclose you two letters from E. B. Dayton to his brother the senator. It would seem, from the representations made to me, and these letters, that the demands of Col. Smith greatly distract the contractor; that he is kept in a state of uncertainty how long any orders requiring the issue of fresh or salt provisions is to be continued, that consequently it is out of his power to make arrangements for the supplies; and that provisions have been rejected, to his loss, contrary to the contract.
Let me request your serious attention to these complaints. It is pretty evident, that men who wish in future to enter into contracts, will keep in view these difficulties, and provide against their operation by a correspondent increase in the price of the rations.
You will be pleased to return me the letters.
Yours truely
James McHenry
Gen. Alexr. Hamilton
